UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7097


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONALD EVANS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cr-00162-RAJ-JEB-7)


Submitted:   November 18, 2010             Decided:   December 1, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Evans, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald    Evans   appeals     the   district   court’s     order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the district court’s order denying his 18 U.S.C. § 3582(c)(2)

(2006) motion for sentence reduction based upon Amendment 706 to

the Sentencing Guidelines.         As the district court lacked the

authority to grant reconsideration of its previous order, see

United States v. Goodwyn, 596 F.3d 233 (4th Cir.), cert. denied,

130 S. Ct. 3530 (2010), we affirm the district court's order

denying   Evans’    Rule   60(b)   motion.     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 AFFIRMED




                                     2